Citation Nr: 1528370	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the Veteran's disability compensation benefits due to incarceration, effective from October [redacted], 2012, was proper.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to March 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to waiver of recovery of overpayment of compensation has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See August 2013 Veteran statement.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was incarcerated after conviction of a felony from August [redacted], 2012 until June [redacted], 2013. 

2.  The term of incarceration exceeded 60 days, and the Veteran's compensation benefits payments were reduced by one-half of the 10 percent rate, effective from October [redacted], 2012, which was the 61st day of incarceration.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits to one-half of the 10 percent rate due to incarceration, effective from October [redacted], 2012, was proper.  38 U.S.C.A. §§ 1114, 5313 (West 2014); 38 C.F.R. §§ 3.103, 3.665 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). 

A person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration. 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  In the case of a veteran who receives compensation for a service-connected disability that is evaluated at less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2). 

VA must notify a veteran that the benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  See 38 C.F.R. § 3.665(a).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(h).

The record shows that the Veteran was incarcerated from August [redacted], 2012 until June [redacted], 2013 for the conviction of a felony.  See North Carolina Department of Public Safety Offender Public Information Details.  During his incarceration, service-connection was in effect for left knee trauma with ACL laxity and degenerative changes, rated as 10 percent disabling, effective from September 1993. 

Pursuant to the notice requirements under 38 C.F.R. §§ 3.103(b)(2), 3.105(h), and 3.665(a), in an August 2012 letter, VA notified the Veteran of the proposed reduction of compensation benefits due to incarceration, any dependent's rights to apportionment, and the conditions of resumption of benefits upon his release from incarceration.  The letter also notified the Veteran of his right to a personal hearing, but the Veteran did not submit a request for a hearing. 

In a February 2013 administrative decision, after the expiration of the 60-day period from the August 2012 letter, the RO reduced the Veteran's benefits by one-half of the Veteran's 10 percent rate, effective October [redacted], 2012, which was the 61st day of incarceration.  See 38 C.F.R. § 3.665(d)(2).  This reduction of benefits remained in effect until the Veteran's release from incarceration on June [redacted], 2013.  See November 2013 letter from VA (resuming compensation benefits effective from the date of release from incarceration). 

The Board notes that no request has been received to apportion any of the Veteran's benefits, and there is no indication that the Veteran's conviction or sentence was vacated.  Accordingly, the reduction of the Veteran's disability compensation benefits to one-half of the 10 percent rate due to incarceration, effective from October [redacted], 2012 to June [redacted], 2013, was proper.  See 38 C.F.R. § 3.665.  The Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be decided due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The reduction of the Veteran's disability compensation benefits due to incarceration, effective from October [redacted], 2012, was proper.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


